DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu et al. JP 2007-126248 (hereinafter “Kokubu”) in view of Miyamoto US 2015/0346668 A1 (hereinafter “Miyamoto”).
Regarding claims 1, Kokubu teaches an image rendering device (printer 10) that receives print data and performs a stackability determination process to determine whether or not sheets (20) can be discharged together on output tray (22) when image forming process is to be performed based on the print data.  A stacking height (density or thickness) of sheets to be printed on and to be stacked on the output tray is 
	Kokubu fails to teach
determining, based on the print data, a density of the to be formed markings, wherein the density of the to be formed markings is determined based on a number of ink droplets to be ejected from the image rendering device onto the medium; 
estimating, based on the density of the to be formed markings, a thickness that the medium will have upon forming the markings on the medium; and 
executing the print command based on the estimated thickness.
Miyamoto teaches the desirability to consider density of markings (amount of toner) on a sheet in determining the height (thickness) of sheets of paper on an output tray. When sheets have a curl (based on density of toner), the height of the sheets on an output tray (4) is increased compared to stacked sheets having no curl (para. [0051], FIG. 4, a correction value D calculated based on amount of toner is used to determine if calculated stack height has reached a full-state).

	Regarding claim 4, Kokubu teaches determining a stack height (by sensor 24) of media present on an output tray (22) of the image rendering device; and controlling the execution of the print command based on the determined stack height (based on estimated total stacking height and detected height of sheets present on the output tray).
	Regarding claim 6, Kokubu teaches an image rendering device (printer) and the combination of Kokubu and Miyamoto teach the claimed invention (refer to rejection of claim 1 as a guide) further including a control unit 29 but does not explicitly teach teaching a driver engine and a control engine, separate from the driver engine.  It would have been obvious to one having ordinary skill in the art, before the effective filing date 
	Regarding claim 10, Kokubu fails to explicitly teach wherein the control engine is to generate a notification when the print command is not executed.   Miyamoto teaches the known concept of making a notification (warning on a display unit, [0079]) urging removal of sheets on an output tray when a printing job is stopped due to a threshold or condition being met.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kokubu’s device with a control function to generate a notification when print command is not executed as taught by Miyamoto in order to alert a user that sheets will not be stacked because the stack height would exceed an allowable limit and allow a user to correct the situation based on the information provided. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubu in view of Miyamoto, and further in view of Matos et al. US 2014/0084536 A1 (hereinafter “Matos”).
Regarding claim 7, Kokubu in view of Miyamoto fails to explicitly teach wherein 
the control engine is coupled to: an emitter to emit a radiation; and a receiver to detect the radiation emitted by the emitter, the emitter and the 
Matos, with reference to FIG. 3, teaches the known concept of using an emitter and receiver to determine the height of a stack of sheets on a tray.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Kokubu’s stack height sensing unit (24) with the emitter and receiver of Matos in order to achieve the predictable result of determining a height of a stack or available capacity of an output tray.
Allowable Subject Matter
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach or suggest “determine a grain of orientation” in combination with other limitations claimed. 
Claims 2, 3, 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653